Citation Nr: 0833866	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left shoulder malignant 
melanoma (skin cancer).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to March 
1979.  He also served various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Georgia Air National Guard from May 20, 1978 until his 
retirement on August 23, 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO, inter 
alia, denied the appellant's claim for service connection.  
The appellant filed a notice of disagreement (NOD) in March 
2005, and the RO issued a statement of the case (SOC) in 
February 2006.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2006.  The RO issued a supplemental SOC (SSOC) in May 2006.

In August 2008, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  During the 
hearing, the appellant submitted additional evidence directly 
for the Board's consideration, with a written waiver of his 
right to have this evidence initially considered by the RO.    
See 38 C.F.R. § 20.800 (2007).

For reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for skin cancer is 
warranted.  


With respect to the appellant's  Air National Guard service 
before and after his period of active duty service,  the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with ACDUTRA, or for 
disability resulting from injury during INACDUTRA.  See 38 
U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 
(2007).  

During his Board hearing  and in various written statements, 
the appellant asserts that his skin cancer is due to 
prolonged exposure to the sun during his 26 years of serving 
as an avionics flight line systems specialist with the 
Georgia Air National Guard.   He estimated that,during his 
Air National Guard service, about 95 percent of the time he 
was outdoors on the flight line; that many times he was in a 
restricted "no hat" area; and that normally it was hot most 
of the time, so that he would be in a T-shirt at least 6 to 8 
months of the year and maybe 9 months of the year, especially 
in Georgia.  The appellant also  testified that, about one 
week after his official retirement from the National Guard, 
he discovered melanoma around the collar area and made an 
appointment to see his regular physician.  The appellant  
indicated that, when he  saw his private physician in 
September 2004, he excised the area and sent it for a biopsy.  
The biopsy was consistent malignant melanoma in situ.  In a 
March 2006 statement, the appellant's private physician 
confirmed that, on September 17, 2004, a nevus suspected to 
be melanoma was removed from the appellant's left shoulder 
that was later found to be malignant melanoma in situ.  This 
physician added that, as has been described in the past, 
melanoma or similar skin lesions may result from prolonged 
unprotected sun exposure, which may be relevant in this case.

As noted above, the appellant has claimed a relationship 
between his skin cancer and service, to include  his service 
in the Air National Guard; however, the actual periods during 
which the appellant served on ACDUTRA or INACDUTRA in the 
Georgia Air National Guard have not been verified.  Only 
service department records can establish if and when a person 
was serving on active duty, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the 
governing legal authority, set forth above, the RO should 
undertake appropriate action to verify the dates of ACDUTRA 
and INACDUTRA for the appellant's Air National Guard service.  

Moreover, the claims file does not appear to include copies 
of many of the appellant's service treatment records for his 
26 years in the Air National Guard.  For example, there is no 
copy of a retirement physical examination report.  Thus, on 
remand, the RO should also attempt to obtain any outstanding 
service treatment records for the period from May 20, 1978 
through August 23, 2004.  In requesting these records, the RO 
should follow the current procedures of 38 C.F.R. 
§ 3.159(c)(2) (2007) with respect to requesting records from 
Federal facilities.

As noted above, a September 2004 pathology report revealed 
malignant melanoma in situ.  The question remains, however, 
as to whether there exists a medical nexus between the 
appellant's skin cancer and service, to include alleged in-
service exposure to the sun.

While the appellant's service treatment records for his 
period of active duty do not document the occurrence of, or 
treatment for, any skin disorder due to exposure to the sun, 
the appellant is competent to assert the occurrence of in-
service injury due to prolonged in-service exposure to the 
sun.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
appellant's service personnel records confirm that the 
majority of the time he served as an avionic communications 
or navigation systems specialist in the Air National Guard.  
Considering the circumstances of the appellant's service, he 
likely worked under conditions where he had significant, 
prolonged exposure to the sun during Air National Guard 
service.  

Also, the record currently includes a March 2006 opinion on 
the nexus question by the appellant's private physician to 
the effect that the veteran's melanoma may have resulted from 
prolonged unprotected sun exposure.  However, the Board finds 
that this opinion is inadequate as it was not based on a 
review of the veteran's claims file. 

After receiving the further information requested above, 
given the veteran's assertions of in-service exposure to the 
sun and objective medical evidence of skin cancer within less 
than two months after his retirement from the Air National 
Guard, the Board finds that VA examination and a medical 
opinion explicitly addressing the medical relationship, if 
any, between the veteran's melanoma and likely in-service sun 
exposure-to include during any period(s) of ACDUTRA and/or 
INACDUTRA-that is supported by fully-stated rationale, would 
be helpful in resolving the claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the RO should arrange for the appellant to 
undergo VA examination, by an appropriate physician, at a VA 
medical facility.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the appellant by the pertinent VA 
medical facility.

Prior to arranging for the appellant to undergo examination, 
the RO should give the appellant another opportunity to 
present information and evidence pertinent to the claim for 
service connection, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should specifically request 
that the appellant provide authorization to enable it to 
obtain all outstanding pertinent records from Dr. Muthu 
Kuttappan.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted during the Board 
hearing, notwithstanding the waiver of RO consideration of 
this evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the National 
Personnel Records Center, the 
Department of the Air Force, and any 
other appropriate sources to verify the 
appellant's service, to particularly 
include personnel records verifying all 
of his actual periods of ACDUTRA and 
INACDUTRA in the Air National Guard.  
In this regard, the Board notes that 
the appellant served in the Georgia Air 
National Guard from May 20, 1978 
through August 23, 2004.  The RO should 
also request any outstanding service 
treatment records from the appellant's 
service in the Air National Guard, 
particularly any retirement physical 
examination report.

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
veteran's Air National Guard service 
until either the records are received, 
or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  All 
records and/or responses received 
should be associated with the claims 
file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the appellant provide 
authorization to enable it to obtain all 
outstanding pertinent records from Dr. 
Muthu Kuttappan.  

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
appellant to undergo VA  examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

With respect to any diagnosed left 
shoulder malignant melanoma or other skin 
cancer,  the physician should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of   disease or 
injury incurred or aggravated during 
active duty or a period of active duty 
for training (ACDUTRA) during Air 
National Guard service; or (b) injury 
during a period of inactive duty training 
(INACDUTRA) during Air National Guard 
service, to include excessive sun 
exposure while serving with the Georgia 
Air National Guard.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence  (to 
include that submitted during the August 
2008 Board hearing) and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




